Citation Nr: 0628991	
Decision Date: 09/13/06    Archive Date: 09/20/06	

DOCKET NO.  05-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The appellant served on active duty from May to November 
1964.  The record also shows that the appellant had a period 
of verified service with the National Guard of Oklahoma, for 
a total of six years until his discharge in March 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A hearing was conducted at the RO by the undersigned Acting 
Veterans Law Judge in May 2006.  


FINDING OF FACT

There is no medical evidence to show that the appellant's 
hearing loss is related to his military service.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during military 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 & Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability, and the 
effective date of any disability benefits.  The claimant must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate the 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating and 
effective date in the matter of the claim here under review.  
The failure to provide notice of the type of evidence 
necessary to establish the aforementioned disability rating 
and effective date is harmless because the preponderance of 
the evidence is against the appellant's claim, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the appellant has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.  


The Claim

The appellant claims entitlement to service connection for 
hearing loss.  The RO denied service connection for this 
claim because of the lack of a causal connection to military 
service.  The Board agrees.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When an appellant is claiming entitlement to service 
connection for hearing loss, regulations provide that for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability only when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Additionally, pertinent laws and regulations provide that a 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
10 percent or more within one year of the appellant's 
separation from military service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

With the above criteria in mind, the Board notes that service 
medical records are negative for complaints or findings 
pertaining to hearing loss.  A periodic examination dated in 
November 1968 indeed showed that the appellant's hearing was 
within normal limits between 250 and 4,000 Hertz.

Audiological records from Ouachita Hearing Services, dated in 
September 2004, suggested that hearing loss met the minimal 
regulatory requirements, found in 38 C.F.R. § 3.385, to 
qualify as a disability.  They also include a diagnosis of 
severe bilateral sensorineural hearing loss.

In October 2004, the appellant was afforded a VA examination 
to diagnose his current hearing problems and determine if any 
current hearing loss was related to service.  At this 
examination, the appellant presented with difficulty 
understanding speech in noisy situations, and conveyed that 
his hearing loss had been slowly progressing, with no clear 
beginning.  The October 2004 VA examination's audiological 
findings confirm that the appellant meets the criteria of 38 
C.F.R. § 3.385 for hearing loss.  The VA examiner diagnosed 
moderately severe high frequency sensorineural hearing loss, 
with speech recognition scores of 94 percent in the right ear 
and 98 percent in the left ear based on the Maryland CNC 
Test. 

The October 2004 VA examiner, however, opined that the 
appellant's hearing loss could not be attributed to military 
noise exposure.  Based on a review of the November 1968 
periodic examination indicating normal hearing, as well as 
the absence of in-service ear complaints, the examiner 
concluded that it was not likely that the appellant's current 
hearing loss was the result of military service.  

Significantly, the record does not include a contrary medical 
opinion in favor of a relationship between hearing loss and 
the appellant's military service.  Moreover, given the lapse 
of time between the appellant's March 1970 discharge from the 
Oklahoma National Guard and the September 2004 diagnosis of 
hearing loss, the earliest of record, the Board finds no 
continuity of symptomatology.  38 C.F.R. § 3.303.  Likewise, 
the presumptions found at 38 C.F.R. §§ 3.303, 3.309 do not 
help the appellant because the record is negative for a 
compensably disabling sensorineural hearing loss within one 
year of discharge from service.

Given this evidentiary picture, the preponderance of the 
evidence is against finding that hearing loss is related to 
the appellant's military service.  

The claim is denied. 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

In reaching the above conclusions, the Board has not 
overlooked written statements to VA by the appellant or his 
representative, or the claimant's personal hearing testimony, 
or statements to VA clinicians.  Lay witnesses can testify as 
to the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Therefore, the Board may not assign these 
opinions any evidentiary weight.  


ORDER

Entitlement to service connection for hearing loss is denied.


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


